        Case 3:14-cr-00162-VLB Document 106 Filed 02/08/21 Page 1 of 17




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA              :
                                       :
         v.                            :        No. 3:14-cr-162(VLB)
                                       :
 Jose Rosado                           :
       Defendant.                      :        February 8, 2021
                                       :
                                       :
                                       :
                                       :
                                       :

MEMORANDUM OF DECISION DENYING DEFENDANT JOSE ROSADO’S MOTION
            FOR A REDUCTION OF SENTENCE, [Dkt. 102]

        Before the Court is Defendant Jose Rosado’s motion for a reduction of his

sentence to provide for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A). [Dkt. 102]. Mr. Rosado seeks a modification of his sentence from

incarceration to home confinement based on his asserted risk of severe

complications should he become re-infected by COVID-19 while incarcerated at FCI

McKean. [Id.]. Mr. Rosado’s current release date is March 13, 2021. See Inmate

Locator Service, BOP Registration no. 22342-14-014, Fed. Bureau of Prisons,

https://www.bop.gov/inmateloc/,   (Feb. 4, 2021).     The Government opposes

Defendant’s motion. [Dkt. 105]. For reasons set forth below, the Court DENIES

Defendant’s motion.

                                   Background

   I.    Procedural History

         In early 2012, federal agents and local police commenced an investigation

into a narcotics-trafficking and money laundering operation headed by Oscar


                                           1
       Case 3:14-cr-00162-VLB Document 106 Filed 02/08/21 Page 2 of 17




Valentin in New London, Connecticut. [Dkt. 30 (Pre-Sentence Investigation Report)

¶¶ 7-8](“PSR”). During the investigation, Mr. Valentin’s brother-in-law, Javier

Reyes, was stabbed to death outside of his apartment. PSR ¶ 9. A subsequent

investigation by the New London Police Department and the FBI determined that

Oscar Valentin hired Nestor Pagan, who in turn, hired Jose Rosado, Jr. and Andrew

Aviles to carry out the assault. PSR ¶ 10.1 Mr. Rosado agreed to perform a “beat

down” for Mr. Pagan for $500, but later sought and was promised $1,200. PSR ¶ 20.

        After arrangements were made, an associate drove Mr. Rosado, Mr. Aviles,

and Mr. Pagan to the victim’s apartment building. Mr. Rosado was armed with a

baseball bat and a gun and Mr. Aviles was armed with a knife. PSR ¶¶ 11-13. Mr.

Rosado and Mr. Aviles lied in wait; once Mr. Reyes stepped out of his apartment to

smoke a cigarette, Mr. Rosado struck Mr. Reyes with a baseball bat and Mr. Aviles

stabbed him multiple times as he fought for his life. PSR ¶ 14. The medical examiner

determined that Mr. Reyes died from his stab wounds. PSR ¶ 17.

        Mr. Rosado pled guilty to commission of a Violent Crime in Aid of

Racketeering, in violation of 18 U.S.C. §§ 1959(a)(3), which carried a potential 20-

year term of imprisonment. [Dkt. 23 (Tr. of Plea Hr’g) 17:15-18:10](canvass of

Defendant as to his understanding of penalties for the offense and consequences

of supervised release violation). Taking all of the 3553(a) sentencing factors into

account and in consideration of the entire record and the Defendant’s age, the

Court departed from the advisory sentencing guidelines and sentenced Mr. Rosado



1 Maaseiyah Williams, also known as “Zayah,” was dating Mr. Pagan’s sister at
the time and helped Pagan by introducing him to Mr. Rosado and Mr. Aviles. PSR
¶ 10.
                                         2
       Case 3:14-cr-00162-VLB Document 106 Filed 02/08/21 Page 3 of 17




to a lenient sentence of 60 months imprisonment. [Dkts. 49 (Am. Crim. J.) and 50

(Sealed Statement of Reasons)]. The custodial sentence was to be followed by a

three-year term of supervised release, subject to the standard, mandatory, and

special conditions of supervised release. [Dkt. 50]. In short, notwithstanding his

involvement in a heinous crime, the Court placed its trust in Mr. Rosado and gave

him a second chance based on his young age and efforts to make amends.

        Unfortunately, Mr. Rosado did not take advantage of this opportunity. Mr.

Rosado commenced supervision on May 24, 2018. [Dkt. 51 (Prob. Form. 12b,

01/07/2019)]. The Probation Office sought to modify Mr. Rosado’s conditions of

supervised release in October 2018 to include a curfew and electronic monitoring

because he failed to utilize local job centers to obtain appropriate employment, he

hid from police after he was involved in a motor vehicle accident, and tested

positive for marijuana and cocaine the following day. Id. Mr. Rosado’s behavior and

his continued pursuit of high-risk social interactions demonstrated a need for

further support from the Probation Office and he consented to the proposed

modification. Id.

        After the consent modification, Mr. Rosado tested positive for cocaine

again on January 8, March 5, and April 29, 2019, necessitating the issuance of a

summons. [Dkt. 52 (Prob. Form. 12c, 05/10/2019)]. The Court held a compliance

hearing on May 30, 2019. [Dkt. 57 (Audio of Compliance Hr’g)]. During the

compliance hearing, Mr. Rosado confirmed that he understood the Court’s warning

about the consequences of the social choices that he was making. Id.

        Mr. Rosado did not heed the Court’s warning. Mr. Rosado tested positive



                                        3
       Case 3:14-cr-00162-VLB Document 106 Filed 02/08/21 Page 4 of 17




again for cocaine on: August 6, 2019, September 24, 2019, October 1, 2019, and

November 15, 2019. [Dkt. 72 (Sealed Am. Violation Report) at 2]. Then, on December

3, 2019, officers with the New London Police Department were called to Mr.

Rosado's apartment for a report of screaming and a female crying. Id. A resident

allowed officers into the apartment. Officers opened the door to Mr. Rosado and

his girlfriend's bedroom to perform a caretaker function and ensure there was no

one injured inside. Id. The closet inside the bedroom was wide open and in plain

view was a plastic baggie, tied at one end, containing a white powdery substance

consistent with cocaine. Id. at 2-3. There were boxes of plastic baggies, as well as

a scale, next to the white powdery substance. Id. On the floor of the closet there

was a small safe and a closed cabinet that was secured with a padlock. Id. at 3.

Police weighed and tested the substance, which established that the bag contained

12.8 grams of cocaine. Id. at 3. During this time, he also discontinued his adult

education classes and quit working. Id. at 3-4.

        On December 4, 2019, Mr. Rosado reported to the Probation Office and met

with his supervising officer. Id. at 3. He was instructed to report to the Probation

Office again on December 16, 2019; however, he failed to report as instructed. Id.

His whereabouts was unknown until January 22, 2020, when he was arrested by

federal agents pursuant to a criminal complaint and warrant lodged in United

States v. Rosado, 3:19-mj-1669-RMS. Id.

        On June 26, 2020, Mr. Rosado appeared before the Court and admitted to a

violation of Mandatory Condition #1, that is, that he committed another federal,

state or local crime. Specifically, he admitted to the conduct charged in the



                                          4
        Case 3:14-cr-00162-VLB Document 106 Filed 02/08/21 Page 5 of 17




complaint (United States v. Rosado, 3:19-mj-1669 (RMS)), that is, that he possessed

a quantity of cocaine with intent to distribute it. After Mr. Rosado admitted to the

violation, the Government moved to dismiss the new criminal complaint and have

the issue of punishment address with respect to the supervised release violation.

Rosado, 3:19-mj-1669 (RMS), Dkt. 43 (Gov. Am. Mot. to Dismiss). The Government’s

decision was beneficial to Mr. Rosado because he avoided a second federal

conviction and consecutive sentences. See U.S.S.G. § 7B1.3(f) (any term of

imprisonment imposed upon the revocation of probation or supervised release

“shall be ordered to be served consecutively to any sentence of imprisonment that

the defendant is serving, whether or not the sentence of imprisonment being

served resulted from the conduct that is the basis of the revocation of probation or

supervised release.”).

        At sentencing in July 2020, the Court considered Mr. Rosado’s request to

be released back to the community to undergo further drug treatment. The Court

contemplated the 18 U.S.C. § 3355(a) factors, weighing the Defendant’s need for

mental health treatment, with his repeated and flagrant violations of supervised

release despite the leniency shown by the Court on multiple prior occasions.

[Revocation Hr’g Audio. at 36:36-38:19]. The Court found that Mr. Rosado would

continue to violate the law and endanger himself and his community if left to his

own devices. Id. at 38:20-40:00. The Court deemed that a sentence of 15 months

imprisonment to be followed by a 21-month term of supervised release was

sufficient but not greater than necessary to achieve the purposes of sentencing.

Id. at 40:02-48:52.



                                         5
         Case 3:14-cr-00162-VLB Document 106 Filed 02/08/21 Page 6 of 17




   II.      Defendant’s motion for compassionate release

         Mr. Rosado now moves for re-sentencing pursuant to the statutory

exception     for   “extraordinary   and   compelling   reasons,”   referred   to as

compassionate release. 18 U.S.C. § 3582(c)(1)(A). On or around November 19,

2020, Mr. Rosado submitted a request to the warden of FCI McKean requesting

that the Bureau of Prisons (“BOP”) file a motion for compassionate release on his

behalf. See [Dkt. 102-1, Def. Ex. A. (Warden Trate Resp. Ltr.)]. Warden Trate denied

Mr. Rosado’s request, citing the BOP’s policy for medical eligibility for

compassionate release. Id. Mr. Rosado then sought judicial relief under 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act.

         Mr. Rosado is 26 years old. His medical records show that he tested positive

for COVID-19 on September 24, 2020. [Dkt. 102-2, (Sealed Med. R.) at 29 (09/24/2020

COVID-19 test note)]. A medical record dated a week later indicates that he did not

have a fever and states he: “denies shortness of breath, chest congestion, cough,

sore throat, chills, body aches, loss of taste or smell, stuffy/runny nose, and

headache at this time.” Id. at 60 (Vitals Chart, 08/29/2020-01/12/2021). The medical

records evident that Mr. Rosado has been tested for COVID-19 regularly since

August 2020, including on several occasions after he contracted and recovered

from the virus. See, e.g. id. at 2 (01/11/2021), 71 (referring to tests results from

12/17/2000, 12/07/2020 and 10/21/2020). Although he tested positive for the virus,

there are no medical records reflecting that his case was severe, or even

symptomatic.

         The medical records confirm that Mr. Rosado is diagnosed with asthma and


                                           6
       Case 3:14-cr-00162-VLB Document 106 Filed 02/08/21 Page 7 of 17




obesity. Id. at 71 (Health Problem List). As to Mr. Rosado’s asthma, his treating

physician remarked:

      26 year old male, newly arrived, has completed quarantine protocols.
      Patient has history of asthma, and states that he has been using his
      albuterol more often than usual. Does not feel that his medication is NOT
      working - it does - but he has not needed daily use until about 6 months
      ago. States the "attack" is not worse. Just noticed daily need of medication.
      Id. at 14 (11/20/2020 Med. Note)(caps in original).

While the medical records reflect that Mr. Rosado is obese, there are no other

remarks concerning any complications as a result of his weight. The BOP

classified Mr. Rosado as requiring CARE Level 1, which is the lowest classification

for the intensity of an inmate’s medical needs in the BOP system. Dkt. 102-3

(Summary Reentry Plan) at 2]. See Care Level Classification for Medical and

Mental Health Conditions or Disabilities, Fed. Bureau of Prisons, at 4

https://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf

(updated May 2019)(“Care Level 1 inmates are less than 70 years of age and are

generally healthy. They may have limited medical needs that can be easily

managed by clinician evaluations every 6–12 months.”)

      Mr. Rosado also filed a copy of his institutional disciplinary and transfer

records as required by the Court’s standing order. [Dkt. 102-3]. According to the

disciplinary report, Mr. Rosado received a prison infraction on November 16, 2020

for interfering with a security device. Id. at 5. In response to the asserted violation

of prison regulations, Mr. Rosado did not deny the violation, instead he justified

or negated the relevance of the behavior, reportedly stating he needed more toilet

paper and, “I go home in February.” Id. However, as a result of the infraction, Mr.



                                           7
          Case 3:14-cr-00162-VLB Document 106 Filed 02/08/21 Page 8 of 17




Rosado lost 27 days of good time credit.

        A review of the BOP’s Inmate Locator confirms that Mr. Rosado is

designated to FCI McKean. See Inmate Locator Service, BOP Registration no.

22342-014, Fed. Bureau of Prisons, https://www.bop.gov/inmateloc/, (Feb. 5, 2021).

According to the BOP’s Inmate Locator service, his current release date is March

13, 2021.

        If released, Mr. Rosado proposes to live with his mother and work at his

father’s trucking company. [Dkt. 102 (Def. Mem. in Supp.) at 12]. Mr. Rosado’s

mother would provide him with a six-week grace period before charging him rent.

Id.

                                     Discussion

      A. Legal Standard

        “Federal courts are forbidden, as a general matter, to ‘modify a term of

imprisonment once it has been imposed’; but the rule of finality is subject to a few

narrow exceptions.” Freeman v. United States, 564 U.S. 522, 526 (2011) (citations

omitted) (quoting 18 U.S.C. § 3582(c)). The statute codifying the rule of finality

states:

        [T]he court ... upon motion of the defendant after the defendant has fully
        exhausted all administrative rights to appeal a failure of the Bureau of
        Prisons to bring a motion on the defendant's behalf or the lapse of 30 days
        from the receipt of such a request by the warden of the defendant's facility,
        whichever is earlier, may reduce the term of imprisonment (and may impose
        a term of probation or supervised release with or without conditions that
        does not exceed the unserved portion of the original term of imprisonment),
        after considering the factors set forth in section 3553(a) to the extent that
        they are applicable, if it finds that ... extraordinary and compelling reasons
        warrant such a reduction ... and that such a reduction is consistent with
        applicable policy statements issued by the Sentencing Commission[.]

                                           8
       Case 3:14-cr-00162-VLB Document 106 Filed 02/08/21 Page 9 of 17




18 U.S.C. § 3582(c)(1)(A).

      The specific provision under which Defendant seeks relief from his

sentence, the First Step Act of 2018 (as amended), imposes procedural

prerequisites to filing a motion for resentencing to provide compassionate release.

First Step Act of 2018, Section 603(b), Pub. L. 115-391, 132 Stat. 5194 (2018)

(amending 18 U.S.C. § 3582(c)(1)(A)). Previously, only the Bureau of Prisons

(“BOP”) could move for compassionate release and such motions were rarely filed.

United States v. Brooker, 976 F.3d 228, 231-32 (2d Cir. 2020). The First Step Act

amendments were intended to address past inaction by the BOP by removing the

BOP as the sole arbiter of compassionate release, while still permitting the BOP to

weigh-in on a defendant’s request via the statute’s exhaustion of administrative

remedies requirement. See id. at 232; see also United States v. Gamble, No. 3:18-

CR-0022-4(VLB), 2020 WL 1955338, at *3 (D. Conn. Apr. 23, 2020)(explaining the

policy purpose behind the exhaustion requirement in this context).

      Recently, in Brooker, the Second Circuit held that since the BOP no longer

has exclusive authority to bring a motion for compassionate release, district courts

have the discretion to determine what constitutes “extraordinary and compelling”

circumstances outside of the outdated U.S. Sentencing Commission policy

statements when the defendant moves for compassionate release. 976 F. 3d at 234-

36. In short, the statute only requires courts to consider “applicable” statements

issued by the U.S. Sentencing Commission and the relevant policy statement,

U.S.S.G. § 1B1.13, is no longer “applicable” because the policy statement refers

exclusively to a motion brought by the Director of the BOP. Id. at 235-36. In other


                                         9
      Case 3:14-cr-00162-VLB Document 106 Filed 02/08/21 Page 10 of 17




words, “[w]hen the BOP fails to act, Congress made the courts the decision maker

as to compassionate release.” Id. at 236. Therefore, courts may consider “…the full

slate of extraordinary and compelling reasons that an imprisoned person might

bring before them in motions for compassionate release,” and not just those

delineated by the U.S. Sentencing Commission’s policy statement. Id. at 237.

Consequently, the Court may grant a Defendant’s motion for compassionate

release if: (1) the Defendant has fully exhausted his administrative remedies or 30

days have passed from receipt of his request by the warden, and (2) the Court finds

that, after considering the Section 3553(a) factors, that “extraordinary and

compelling reasons warrant” a reduction of his term of imprisonment.

      The defendant bears the burden of proving that he is entitled to a sentence

reduction. United States v. Gagne, 451 F. Supp. 3d 230, 234 (D. Conn. 2020). The

district courts have broad discretion in deciding whether to grant or deny a motion

for compassionate release. United States v. Gileno, 448 F. Supp. 3d 183, 186 (D.

Conn. 2020); see also § 3582(c)(1)(A) (“[T]he court…may reduce the term of

imprisonment...”).

   B. Whether Mr. Rosado exhausted administrative remedies


      Pursuant to 18 U.S.C. § 3582(c)(1)(A), a defendant must either “…fully

exhaust[] all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant's facility, whichever is earlier.”

(emphasis added). Thus, a defendant need not exhaust all available administrative

appeals of the warden’s denial of the request, so long as defendant waits thirty


                                        10
         Case 3:14-cr-00162-VLB Document 106 Filed 02/08/21 Page 11 of 17




days before seeking judicial relief.

         Here, the parties and the Court agree that Defendant exhausted his

administrative remedies under 18 U.S.C. § 3582(c)(1)(A), as over thirty days have

passed between the warden’s receipt of the Defendant’s request and the filing of

his motion. See [Dkt. 105 (Gov. Mem. in Opp’n) at 5]. Mr. Rosado established that

he first requested that the BOP move for compassionate release in November 2020,

as memorialized by the warden’s December 2020 response. [Dkt. 102-A (Warden

Trate Resp. Ltr.)]. The BOP has had the opportunity to consider the factual basis

for Defendant’s requested sentence reduction, which is now properly before the

Court.

   C. Whether “extraordinary and compelling reasons” exist to warrant a sentence
      reduction

         Section 3582(c)(1)(A) does not define what constitutes “extraordinary and

compelling reasons” and, under Brooker, district courts may consider “…the full

slate of extraordinary and compelling reasons that an imprisoned person might

bring before them in motions for compassionate release.” 976 F.3d at 237.

         This Court and others have held that prevention from infection for an inmate

with an especially heightened risk of infection and risk of developing severe

complications from COVID-19 based on their specific medical history may

constitute “extraordinary and compelling” reasons to grant compassionate

release, often in combination with other factors. See, e.g. United States v. Jepsen,

451 F. Supp. 3d 242, 245-47 (D. Conn. 2020) (granting consent motion for

compassionate release where defendant suffers from a compromised immune

system and defendant had less than eight weeks remaining on sentence); United


                                          11
       Case 3:14-cr-00162-VLB Document 106 Filed 02/08/21 Page 12 of 17




States v. Miller, No. 3:15-CR-132-2 (VLB), 2020 WL 3187348, at *5 (D. Conn. June 15,

2020)(granting consent motion for compassionate release for severely ill defendant

with less than three months remaining on sentence).

      Courts considering defendants’ medical vulnerability from COVID-19

ordinarily look to the CDC’s guidance on at-risk health populations. See United

States v. Rivera, No. 3:13-CR-71-1 (VLB), 2020 WL 3186539, at *4-5 (D. Conn. June

15, 2020); see also, e.g., United States v. Adams, No. 3:16-CR-86-VLB, 2020 WL

3026458, at *2 (D. Conn. June 4, 2020); United States v. McCarthy, No. 3:17-CR-0230

(JCH), 2020 WL 1698732, at *5 (D. Conn. Apr. 8, 2020). In determining whether a

defendant’s medical vulnerability to the virus constitutes “extraordinary and

compelling” reasons for re-sentencing, courts have considered a multitude of

factors in factually intensive inquiries, including: defendants’ age, the severity and

documented history of their health conditions, defendants’ history of managing

those conditions in prison, the proliferation and status of infection at defendants’

facilities, and the proportion of the term of incarceration that has been served.

United States v. Brady, No. S2 18 CR. 316 (PAC), 2020 WL 2512100, at *3 (S.D.N.Y.

May 15, 2020)(citations omitted).

   However, this Court and others have declined to find “extraordinary and

compelling circumstances” in cases where a defendant has already contracted and

recovered from COVID-19. United States v. Saunders, No. 3:19-CR-00167 (VLB),

2020 WL 6507389, at *7 (D. Conn. Nov. 5, 2020) (“…[he] has already demonstrated

that the COVID-19 virus is not lethal for him, as he successfully weathered a

previous infection. Mr. Saunders has also put forward no evidence that he will or



                                         12
      Case 3:14-cr-00162-VLB Document 106 Filed 02/08/21 Page 13 of 17




is likely to contract the virus again, or if he did that his condition would be worse

now than it was when he contracted the virus previously.”); United States v. Gil-

Grande, No. 3:16-CR-19 (VAB), 2020 WL 5868339, at *4 (D. Conn. Oct. 2,

2020)(surveying cases); United States v. Santiago, No. 92-CR-563 (BMC), 2020 WL

4926470, at *2 (E.D.N.Y. Aug. 21, 2020)(“I do not believe that a positive COVID-19

test, even in an individual with risk factors for severe complications or death,

constitutes an extraordinary and compelling circumstance in and of itself.”); see

also United States v. Adams, No. 10-CR-82 (RJS), 2020 WL 4505621, at *3 (S.D.N.Y.

Aug. 4,    2020)(Sullivan,   J sitting   by designation)(declining    to find    that

“extraordinary and compelling” reasons exist because the long-term adverse

effects of the virus on the offender were speculative); United States v. Davis, No.

12-CR-712 (SHS), 2020 WL 3790562, at *3 (S.D.N.Y. July 7, 2020).

   Mr. Rosado cites an article about a twenty-five-year-old Nevada man who

contracted COVID-19 twice and was hospitalized to support that Mr. Rosado is

vulnerable to reinfection and that the case would be severe. [Dkt. 102 (Def. Mem. in

Supp. at 9-10)]. The single case that Mr. Rosado cites does not suggest and the

news article does not profess that this phenomenon is likely to be widespread

among the millions of Americans who have already become infected by the virus.

The October 2020 BBC article that Mr. Rosado cites admits that “[s]o far, reinfection

seems to be rare - there have been only a few examples out of more than 37 million

confirmed cases. Reports in Hong Kong, Belgium and the Netherlands said they

were no more serious than the first. One in Ecuador mirrored the US case in being

more severe but did not need hospital treatment.” James Gallagher, Covid



                                         13
       Case 3:14-cr-00162-VLB Document 106 Filed 02/08/21 Page 14 of 17




reinfection: Man gets Covid twice and second hit 'more severe,' BBC News, Oct.

12, 2020, https://www.bbc.com/news/health-54512034. Based on information from

the CDC, cases of re-infection from COVID-19 have been reported but remain rare.

Reinfection   with   COVID-19,    Ctrs.   for   Disease   Control   and   Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html            (last

updated Oct. 27, 2020).

   Mr. Rosado has at least one medical condition that the CDC has identified as

elevating an individual’s risk of a poor prognosis from COVID-19, however, he

appears in overall good health. Mr. Rosado has not put forward evidence to show

that he will or is likely to contract the virus again, particularly during the next few

weeks while he remains in custody, or if he did that his condition would be worse

now than it was when he contracted the virus previously. While the Court

appreciates the scientific uncertainty, the speculative nature of his asserted risk of

re-infection is inconsistent with the purposes of 18 U.S.C. § 3582(c)(1)(A) to provide

a narrow exception to the finality of a sentence once imposed. See Davis, 2020 WL

3790562, at *3 (citing Freeman, 564 U.S. at 526).

   The records show that medical staff continues to closely monitor Mr. Rosado’s

health, including providing additional COVID-19 testing after he recovered from the

virus to monitor him for the possibility of re-infection. He asserts a broad Eighth

Amendment argument but presents no evidence to suggest that he has been

denied access to medical treatment or that the medical treatment he received is

objectively deficient. Compare to United States v. Beck, 425 F. Supp. 3d 573, 580–

81 (M.D.N.C. 2019)(“Ms. Beck has invasive breast cancer and has received grossly



                                          14
         Case 3:14-cr-00162-VLB Document 106 Filed 02/08/21 Page 15 of 17




inadequate treatment for her condition while serving her sentence in BoP custody.

During the lengthy delays, her cancer spread to her lymph nodes. Absent judicial

oversight, she is unlikely to receive better treatment at FCI Aliceville going forward.

She is in urgent need of appropriate treatment to prevent the further spread of her

disease and the potential loss of her life. These are “extraordinary and compelling

reasons” to reduce her sentence under § 3582(c)(1)(A)(i).”).

   Additionally, Mr. Rosado has not established any need for convalescence

outside of a correctional institution, such that he is now debilitated because of the

virus.

         Even if the Court were to conclude that Mr. Rosado carried his burden of

establishing “extraordinary and compelling” reasons for release, consideration of

the 18 U.S.C. § 3553(a) sentencing factors would militate against modification of

his sentence.

         § 3553(a) sentencing factors

   Because the Court concludes that Mr. Rosado did not carry his burden of

establishing “extraordinary and compelling” reasons to modify his sentence, the

Court will only briefly discuss why the § 3553(a) sentencing factors further counsel

against granting Mr. Rosado’s motion for compassionate release. The Court’s

balancing of the § 3553(a)        sentencing factors remains unchanged since

sentencing, which also occurred during the pandemic.

         First, the sentence in this matter reflected the pressing need to deter Mr.

Rosado from committing further crimes and the need to promote respect for the

law. The Court demonstrated its leniency with Mr. Rosado at his initial sentencing,



                                          15
       Case 3:14-cr-00162-VLB Document 106 Filed 02/08/21 Page 16 of 17




where he potentially faced 20 years of incarceration for an odious crime. Rather

than making the most of his second chance, he chose to disregard the Court’s

orders and admonition that there would not be a third chance. Mr. Rosado was

provided access to therapeutic resources and much-needed structure from his

supervising Probation Officer but elected to disregard these tools. His behavior

escalated from drug use to drug dealing, resulting in an issuance of a warrant for

his arrest after he fled.

   Even after a second period of incarceration, Mr. Rosado still fails to conform his

behavior to what is required of him. Mr. Rosado committed a recent disciplinary

infraction resulting in the forfeiture of nearly a month of good time credit. If the

Court were to order Mr. Rosado’s release now, he would effectively negate the

sanction he received. This provides further support that the Court’s view of the

Defendant’s personal characteristics from sentencing remains applicable. The

defendant needs to be deterred and he needs to have impressed upon him the fact

that the law is not a suggestion or an invitation. It is a serious mandate, and a

violation of the law has serious consequences. The defendant's conduct, both past

and his most recent conduct, indicates that he is a serious risk of harm to the

community, and continues to be.

   Although the institutional records show that Mr. Rosado has recently engaged

in some available educational and drug-treatment programing, he has not done so

to a degree consistent to overcome his consistent pattern of disrespect for the law.

       Under these circumstances and after considering each of the § 3553(a)

factors, the Court cannot conclude that the remaining portion of his custodial



                                         16
       Case 3:14-cr-00162-VLB Document 106 Filed 02/08/21 Page 17 of 17




sentence is futile, despite the very limited duration remaining. Therefore, even if

extraordinary and compelling reasons for a sentence modification existed, there is

no sentence modification that would comport with the purpose of sentencing as

set forth in § 3553(a).

                                   Conclusion

      For the above stated reasons, the Court DENIES Mr. Rosado’s motion for a

reduction of his sentence to provide for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A).



                                             IT IS SO ORDERED.

                                             _____/s/_____________
                                             Hon. Vanessa L. Bryant
                                             United States District Judge


Dated this day in Hartford, Connecticut: February 8, 2021




                                        17
